This case was consolidated for trial below with case No. 6766 on the docket of this court, entitled Clemens v. Southern Advance Bag  Paper Co., Inc., et al., 20 So.2d 749, and has that status here.
Plaintiff was the owner of the automobile in the companion suit. It was for all practical purposes destroyed. She sues to recover its value, allegedly, Five Hundred Seventy ($570) Dollars, at time of its destruction. Her demand was rejected and she appealed.
It developed on trial of these cases that plaintiff carried insurance on the automobile, had settled with the insurance company and had been paid by it in full for her equity in the car. She owed a balance on the purchase price and received in settlement an amount in excess of the amount due the mortgagee. In addition to this, testimony was admitted without objection which proved that plaintiff, when settled with, gave the insurance company a subrogation of her rights against defendants arising from the car's destruction. This *Page 69 
being true she is now without a right of action to recover the value of the automobile.
For the assigned reasons, the judgment in this case is affirmed at plaintiff's cost.
                          On Rehearing.